DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed February 23, 2021.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. (US Patent Application Pub. No.: US 2017/0324290 A1) in view of Frait et al. (US Patent Application Pub. No.: US 20130086798 A1).

Frait et al. disclose an angular groove (reference numerals 92, 128, see figures 6, 12) on the outer circumferential surface of the rotor carrier (see figures 6, 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the angular groove as disclosed by Frait et al. for the outer circumferential surface of Chamberlin et al. for providing desirable cooling means for the device (see Frait et al.’s paragraph [0041]).  
For claim 2, Chamberlin et al. disclose the axially extending cylindrical section includes a first portion, a second portion and a third portion (reference numerals 49, 61, 59, see figure 1), with the second portion (reference numeral 61, see figure 1) being axially between the first portion and the third portion (see figure 1), but Chamberlin et al. however do not specifically disclose the annular groove being formed at the second portion.  Frait et al. further disclose the angular groove (reference numerals 92, 128, see figures 6, 12) being in a middle portion of the rotor carrier (see figure 12, reference numeral 128), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the angular groove in the second portion as disclosed by Frait et al. for the axially extending cylindrical section of .  

Claims 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. in view of Frait et al. as applied to claim 2 above, and further in view of Huart et al. (US Patent No.: 7318403).
For claim 3, Chamberlin et al. in view of Frait et al. disclose the claimed invention except for the first portion, the second portion and the third portion being of approximately a same thickness.  Having a particular thickness for a rotor component would merely involve adjusting the thickness which is a known skill as exhibited by Huart et al. (reference numerals 46, 142, 148, see figures 4, 5, 6, 9), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the rotor component as disclosed by Huart et al. for the first, second, and third portions of Chamberlin et al. in view of Frait et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 8, Chamberlin et al. in view of Frait et al. disclose the claimed invention except for the second portion extending radially inward further than the first portion and the third portion.  Having a portion extending radially inward is known in the art as exhibited by Huart et al. (reference numerals 46, 47, see figures 9, 13, 16), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a radially extending inward portion as disclosed by Huart et 
For claim 9, Chamberlin et al. disclose an inner circumferential surface of the second portion (reference numeral 61) including teeth or splines (see inner radial surface of portion 61, near reference numeral 64, see figure 1).  

Claims 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. in view of Frait et al. as applied to claim 2 above, and further in view of Frait et al. (US Patent Application Pub. No.: US 2017/0122421 A1, hereinafter Frait ‘421).
For claim 4, Chamberlin et al. in view of Frait et al. disclose the claimed invention except for at least one of the first portion and the third portion including a notch formed in the outer circumferential surface, the notch non-rotatably connecting the rotor carrier to the rotor.  Having a notch portion in the outer surface is a known skill in the art as exhibited by Frait ‘421 (see figure 5, reference numeral 214), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the notch as disclosed by Frait ‘421 for the first portion and the third portion of Chamberlin et al. in view of Frait et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 5, Chamberlin et al. in view of Frait et al. and Frait ‘421 disclose the claimed invention except for the at least one of the first portion and the third portions including the notch includes a radially outer circumferential surface portion circumferentially adjacent to and offset radially outwardly from the notch, the radially 
For claim 6, Chamberlin et al. in view of Frait et al. and Frait ‘421 disclose the claimed invention except for the notch being a plurality of notches and the at least one arc being a plurality of arcs, each of the first portion and the third portion including at least two of the plurality of notches and at least two of the plurality of arcs.  Frait ‘421 further disclose a plurality of notches (reference numeral 214) and a plurality of arcs (reference numeral 210, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of notches and arcs as disclosed by Frait ‘421 for the first and third portions of Chamberlin et al. in view of Frait et al. and Frait ‘421 for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 7, Chamberlin et al. in view of Frait et al. and Frait ‘421 disclose the claimed invention except for the notch being formed as a flat.  The notch as disclosed by Frait ‘421 can be considered a flat (reference numerals 214, 206, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date .  

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamberlin et al. in view of Frait et al. as applied to claims 1 and 2 above, and further in view of Lindemann et al. (US Patent Application Pub. No.: US 2016/0105060 A1).
For claim 10, Chamberlin et al. in view of Frait et al. disclose the claimed invention except for the third portion forming a free end of the rotor carrier and the rotor carrier including a radially extending section adjoined to the first portion.  Lindemann et al. disclose a free end (reference numeral 106) and also a radially extending section (reference numeral 137, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the free end and the radially extending section as disclosed by Lindemann et al. for the third portion and the first portion of Chamberlin et al. in view of Frait et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 11, Chamberlin et al. in view of Frait et al. disclose the hybrid module as explained for claim 1 except for a clutch including at least one clutch plate non-rotatably connected to the rotor carrier directly radially inside of the annular groove.  Lindemann et al. disclose a clutch including at least one clutch plate (reference numerals 134, 135) non-rotatably connected to the inner surface of the carrier (reference numeral 107, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include 
For claim 12, Chamberlin et al. in view of Frait et al. and Lindemann et al. disclose the claimed invention except for the rotor carrier including a radially extending section at an axial end of the axially extending cylindrical section, the hybrid module further comprising a torque converter including a front cover, the rotor carrier being fixed to the torque converter by fasteners passing through the radially extending section of the rotor carrier.  Lindemann et al. further disclose the rotor carrier including a radially extending section (reference numeral 137) at an axial end of the axially extending cylindrical section (see figure 2), the hybrid module further comprising a torque converter (reference numeral 110) including a front cover (reference numeral 112, figure 2), the rotor carrier being fixed to the torque converter by fasteners (reference numeral 109) passing through the radially extending section of the rotor carrier (see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the torque converter fixed to the rotor carrier by fasteners as disclosed by Lindemann et al. for the rotor carrier of Chamberlin et al. in view of Frait et al. and Lindemann et al. for predictably providing desirable configurations for facilitating the proper functioning of the device.  
For claim 13, Chamberlin et al. in view of Frait et al. and Lindemann et al. disclose the claimed invention except for an input shaft configured for connecting to the internal combustion engine, the clutch being configured for selectively connecting the torque converter to the input shaft or disconnecting the torque converter from the input .  

Response to Arguments
Applicant's arguments filed 2/23/21 have been fully considered but they are not persuasive. In response to Frait et al. disclosing internal coolant passageways 92 and 128 and not annular grooves, this is not persuasive as these “passageways” are still cuts or indentations in the surface, i.e. grooves, and therefore these internal coolant passageways as taught by Frait et al. does not teach away from the claimed annular groove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834